Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 1 of 31




           APGAR EXHIBIT 29
                Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 2 of 31




From:                              ckaufman@tklg-llp.com
Sent:                              Monday, March 19, 2018 10:37 PM
To:                                Gerson, Christopher
Cc:                                Apgar, Daniel; Lieber, Natalie
Subject:                           Re: Philips v. Acer (Acer Discovery and Sales Data)


Hi Chris,

That makes sense and should work.
Craig

From: Gerson, Christopher
Sent: Monday, March 19, 2018 6:52:35 PM
To: Craig Kaufman
Cc: Apgar, Daniel; Lieber, Natalie
Subject: RE: Philips v. Acer (Acer Discovery and Sales Data)
Hi Craig,

Following up on my below email -- I understand from Dan that you will be in our offices this week. Could we please find
a time to discuss while you are here? Perhaps during one of the deposition lunch breaks? Please let us know when
works.

Thanks,
Chris
From: Gerson, Christopher
Sent: Thursday, March 08, 2018 4:17 PM
To: ckaufman@tklg-llp.com
Cc: Apgar, Daniel; Lieber, Natalie
Subject: Philips v. Acer (Acer Discovery and Sales Data)
Craig,
I write to follow up on our conversation regarding production of sales data and other information for Acer’s
accused products.

Accused Acer Windows Desktops. Acer’s Windows 10 desktops are accused of infringing the ’806 and ’695
patents. Acer desktops that support HDCP 2.x are accused of infringing the ’819 and ’809 patents. As we
discussed on the phone in late February, we believe that we can substantially limit the discovery we require for
the Acer desktop products accused of infringing these patents. Below is a summary of the discovery we seek,
which I believe is consistent with the approach we agreed to during our phone call. Please let us know if you
agree.
For the ’806 and ’695 patents, Acer will provide a list of Acer’s Windows 10 desktop models and for each
model, (1) the version of Windows 10 preinstalled and (2) monthly United States sales data. If Acer agrees that
it will not allege that Philips failed to meet its burden of proof on infringement for failure to identify specific
hardware included in Acer’s Windows 10 desktops (in other words, if Acer agrees not to use this limited
discovery as a sword), then Philips will agree to this discovery in place of a production of technical documents
related to Acer’s Windows 10 desktops accused of infringing the ’806 and ’695 patents.
For the ’819 and ’809 patents, Acer will provide a list of Acer Windows desktops sold since September 24,
2013 (the issue date of the ’819 patent), and for each model, (1) the version of Windows preinstalled, (2) the
                                                               1
                 Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 3 of 31
CPU, and (3) monthly United States sales data. We also ask that you (1) supplement your response to
Interrogatory No. 18 to address any Acer desktops that are subject to HDCP 2.x testing and whether those
desktops passed those tests; and (2) produce any documents Acer has that bear on whether Acer Windows
desktops support HDCP 2.x. Again, if Acer agrees that it will not use this limited discovery as a sword, then
Philips will agree to this discovery in place of a production of technical documents related to Acer’s Windows
desktops accused of infringing the ’819 and ’809 patents.
Sales Data. As we discussed during our phone call, Philips needs updated sales information for each product
that is accused of infringing at least one patent-in-suit. This sales information should cover sales of all accused
Acer smartphones, tablets, 2-in-1s, laptops, all-in-ones, and desktops in the United States dating back to 2009,
including at least those products listed in Philips latest accused products list, your May 25, 2017 email,
Appendix AD to Philips’ latest infringement contentions, and/or the desktops referenced above. As noted during
our phone call, because a given Acer model number can be sold with multiple operating system versions,
multiple processors, and with or without a touchscreen, the sales information for each model number should
reflect the operating system version, the processor, and the touchscreen information associated with each sale.
To the extent you have any questions, it may be easier to discuss over the phone. Please let us know if you are
available to discuss on Monday. While on the phone, we’d also like to discuss scheduling the remaining Acer
30(b)(6) depositions.
Best,
Chris
Christopher Gerson
FITZPATRICK, CELLA, HARPER & SCINTO
1290 Avenue of the Americas
New York, NY 10104-3800
T 212-218-2215
F 212-218-2200
CGerson@FCHS.com
http://www.fitzpatrickcella.com
Bio




This email message and any attachments are intended for the use of the addressee(s) indicated above. Information that is privileged
or otherwise confidential may be contained therein. If you are not the intended recipient(s), you are hereby notified that any
dissemination, review or use of this message, documents or information contained therein is strictly prohibited. If you have received
this message in error, please immediately delete it and notify us by telephone at (212) 218-2100. Thank you.




                                                                  2
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 4 of 31




           APGAR EXHIBIT 30
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 5 of 31



                                                     DANIEL APGAR               NEW YORK
                                                     DApgar@fchs.com            1290 Avenue of the Americas
                                                     212-218-2209               New York, NY 10104-3800
                                                                                T 212-218-2100
                                                     www.fitzpatrickcella.com   F 212-218-2200




May 23, 2018


VIA E-MAIL

Re:    Koninklijke Philips N.V. et al. v. Acer Inc. et al., Case No. 18-cv-01885-HSG


Dear Craig:

I write to follow up on the conversations between Philips and Acer regarding production of
sales data and other information for Acer’s desktop computers. During our most recent meet-
and-confer on March 22nd, Philips and Acer continued discussing a plan that would
substantially limit the discovery Philips requires from Acer for the desktop computers accused
of infringement in this action.

For the ’806 and ’695 patents, Acer agreed to produce a list of all Acer desktop computer
model numbers that were installed with the Windows 10 Operating System and sold in the
United States dating back to 2009. Further, for each such model number, Acer agreed to
provide both complete sales data reflecting sales of devices installed with the Windows 10
Operating System, as well as aggregate monthly sales information that may be shared with the
Philips Aggregate Sales Information Internal Representatives, per the terms of the Protective
Order.

For the ’819 and ’809 patents, Acer agreed to produce a list of all Acer desktop computer
model numbers sold in the United States since September 24, 2013 (the issue date of the ’819
patent). For each such model number, Acer agreed to produce information specifying (1) the
version of the Windows Operating System preinstalled on the devices sold in the United States,
(2) the CPUs included in the devices sold in the United States, and (3) a complete set of sales
data. Further, Acer agreed to produce a set of aggregate monthly sales information, on a model
number by model number basis, which may be shared with the Philips Aggregate Sales
Information Internal Representatives, per the terms of the Protective Order.

During our meet-and-confer, Acer agreed to provide this information by early-to-mid
April. Accordingly, Philips requests that Acer promptly produce this information to Philips by
no later than May 31. Otherwise, let us know your availability for a meet-and-confer on this
issue.
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 6 of 31



May 23, 2018
Page 2

Best regards,

/S/ Daniel Apgar

Daniel Apgar

cc:    All Counsel of Record (via e-mail)
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 7 of 31




           APGAR EXHIBIT 31
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 8 of 31



                                                     DANIEL APGAR               NEW YORK
                                                     DApgar@fchs.com            1290 Avenue of the Americas
                                                     212-218-2209               New York, NY 10104-3800
                                                                                T 212-218-2100
                                                     www.fitzpatrickcella.com   F 212-218-2200




May 23, 2018


VIA E-MAIL

Re:    Koninklijke Philips N.V. et al. v. Acer Inc. et al., Case No. 18-cv-01885-HSG


Dear Craig:

I write to follow up on the conversations between Philips and Acer regarding production of
sales data and other information for Acer’s desktop computers. During our most recent meet-
and-confer on March 22nd, Philips and Acer continued discussing a plan that would
substantially limit the discovery Philips requires from Acer for the desktop computers accused
of infringement in this action.

For the ’806 and ’695 patents, Acer agreed to produce a list of all Acer desktop computer
model numbers that were installed with the Windows 10 Operating System and sold in the
United States dating back to 2009. Further, for each such model number, Acer agreed to
provide both complete sales data reflecting sales of devices installed with the Windows 10
Operating System, as well as aggregate monthly sales information that may be shared with the
Philips Aggregate Sales Information Internal Representatives, per the terms of the Protective
Order.

For the ’819 and ’809 patents, Acer agreed to produce a list of all Acer desktop computer
model numbers sold in the United States since September 24, 2013 (the issue date of the ’819
patent). For each such model number, Acer agreed to produce information specifying (1) the
version of the Windows Operating System preinstalled on the devices sold in the United States,
(2) the CPUs included in the devices sold in the United States, and (3) a complete set of sales
data. Further, Acer agreed to produce a set of aggregate monthly sales information, on a model
number by model number basis, which may be shared with the Philips Aggregate Sales
Information Internal Representatives, per the terms of the Protective Order.

During our meet-and-confer, Acer agreed to provide this information by early-to-mid
April. Accordingly, Philips requests that Acer promptly produce this information to Philips by
no later than May 31. Otherwise, let us know your availability for a meet-and-confer on this
issue.
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 9 of 31



May 23, 2018
Page 2

Best regards,

/S/ Daniel Apgar

Daniel Apgar

cc:    All Counsel of Record (via e-mail)
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 10 of 31




           APGAR EXHIBIT 32
        Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 11 of 31




                                                                            Craig R. Kaufman
                                                                            Direct: (650) 517 -5225
                                                                            Email: ckaufman@tklg-llp.com



June 1, 2018

VIA ELECTRONIC MAIL


Dan Apgar
Fitzpatrick, Gella, Harper & Scinto
1290 Avenue of the Americas
New York, NY 10104-3800

RE:      Koninklijke Philips N.V. et al. v. Acer Inc. et al., Case No. 18-cv-01885-HSG

Dear Dan,

      This responds to your letter dated May 23, 2018 regarding certain Acer desktop
computers and related sales data.

       We have today produced spreadsheets that include the agreed technical information for
the Acer non-all-in-one desktop computers.

        With respect to sales data, the parties are discussing scheduling in the California case,
and Philips’ proposals include the submission of new infringement contentions. While the
parties may disagree regarding whether Philips can add new products to this action, once the
parties have reached agreement on the scope of the products that are properly at issue in this case,
Acer will provide a comprehensive supplemental production of the sales data.

                                                                    Best regards,




                                                                    Craig Kaufman




13325-2116\00010868.000
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 12 of 31




           APGAR EXHIBIT 33
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 13 of 31



                                                       DANIEL APGAR                NEW YORK
                                                       DApgar@fchs.com             1290 Avenue of the Americas
                                                       212-218-2209                New York, NY 10104-3800
                                                                                   T 212-218-2100
                                                       www.fitzpatrickcella.com    F 212-218-2200




July 9, 2018


VIA E-MAIL

Re:     Koninklijke Philips N.V. et al. v. Acer Inc. et al., Case No. 18-cv-01885-HSG


Dear Craig:


I write in reply to your letter of June 1, 2018, and your email of June 15, 2018, as well as their
accompanying document productions.

Regarding your letter of June 1, 2018, Philips requests that Acer provide further context
regarding the information that appears in each desktop spreadsheet produced at AI-01096782-
85. For example, what criteria were used to search for the non-all-in-one desktop model
numbers listed in each spreadsheet? From what sources was the information compiled?
Further, why are there four different spreadsheets of model numbers, what is the relationship
between the spreadsheets, and how do they differ?

Note, regarding your assertion in your letter of June 1, 2018, that “the parties may disagree
regarding whether Philips can add new products to this action,” Philips will address that issue
separately in the near future.

Regarding your production of sales data on June 15, 2018, Philips requests that Acer provide
further context regarding what each spreadsheet produced at AI-01098554-62 entails. How did
Acer determine which model numbers to provide sales information for? For example, Philips
notes that all of the desktop model numbers that appear in the aforementioned desktop
spreadsheets do not all appear in the recently produced sales spreadsheets. Further, does Acer’s
recent production of sales data serve as a replacement or as a supplement to the sales
spreadsheets previously produced by Acer? Further, why are there nine different spreadsheets
of recently produced sales information, what is the relationship between the spreadsheets, and
how do they differ?

Also, please let us know when we will be receiving the Aggregate Sales Data correlating to the
sales spreadsheets produced at AI-01098554-62 that we can share with the Philips Aggregate
Sales Information Internal Representatives, per the terms of the Protective Order.
      Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 14 of 31



July 9, 2018
Page 2

Philips requests a response containing the contextual information requested above by Friday,
July 13. Further, if you feel it would be helpful to get on the phone to discuss any of the above,
please let us know your availability for a call this week.



Best regards,

/S/ Daniel Apgar

Daniel Apgar

cc:     All Counsel of Record (via e-mail)
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 15 of 31




           APGAR EXHIBIT 34
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 16 of 31




                                                                            Craig R. Kaufman
                                                                            Direct: (650) 517-5225
                                                                            Email: ckaufman@tklg-llp.com



July 27, 2018

VIA ELECTRONIC MAIL


Daniel Apgar
Fitzpatrick, Cella, Harper & Scinto
1290 Avenue of the Americas
New York, NY 10104


RE:     Philips v. Acer, Inc. et al., Case No. 18-cv-01885-HSG

Dear Dan:

I write in response to your letter dated July 9, 2018.

Desktop data.

Philips asked for certain data with respect to newly accused desktops, and in an effort to avoid
undue burden on our client, we reached a compromise where we provided you the requested
information in tabular form, to the extent that Acer possessed it. Without going into the details
of our privileged communications with our client, we requested the information from Acer,
received it in spreadsheet format, and produced it to you as we received it.

Sales data.

The recently produced sales data does not include the desktop sales data, as the collection of the
sales data was underway before we agreed to provide limited discovery of the desktops. The
new spreadsheets are supplements to the sales information previously produced by Acer, and
thus do not include the previous data. To the extent you have questions regarding the content of
the spreadsheets, and how they differ, that topic can be addressed in the deposition of Acer’s
witness who will be testifying about the spreadsheets. Finally, Aggregate Sales Data
corresponding to the newly produced spreadsheets will be provided in due course.

Best regards,


Craig Kaufman
Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 17 of 31




           APGAR EXHIBIT 35
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 18 of 31


1    Michael P. Sandonato (admitted pro hac vice)    Robert S. Pickens (admitted pro hac vice)
     msandonato@fchs.com                             rpickens@fchs.com
2    John D. Carlin (admitted pro hac vice)          Sean M. McCarthy (admitted pro hac vice)
     jcarlin@fchs.com                                smccarthy@fchs.com
3    Natalie Lieber (admitted pro hac vice)          Jaime F. Cardenas-Navia (admitted pro hac vice)
     nlieber@fchs.com                                jcardenas-navia@fchs.com
4    Christopher M. Gerson (admitted pro hac vice)   Joyce L. Nadipuram (admitted pro hac vice)
     cgerson@fchs.com                                jnadipuram@fchs.com
5    Jonathan M. Sharret (admitted pro hac vice)     Caitlyn N. Bingaman (admitted pro hac vice)
     jsharret@fchs.com                               cbingaman@fchs.com
6    Daniel A. Apgar (admitted pro hac vice)         Julian G. Pymento (admitted pro hac vice)
     dapgar@fchs.com                                 jpymento@fchs.com
7

8    FITZPATRICK CELLA HARPER & SCINTO
     1290 Avenue of the Americas
9    New York, New York 10104-3800
     Tel: (212) 218-2100
10   Fax: (212) 218-2200
11   Chris Holland (SBN 164053)
     cholland@hollandlawllp.com
12   Lori L. Holland (SBN 202309)
     lholland@hollandlawllp.com
13
     HOLLAND LAW LLP
14   220 Montgomery Street, Suite 800
     San Francisco, CA 94104
15   Tel: (415) 200-4980
     Fax: (415) 200-4989
16
     Attorneys for Plaintiffs
17
                                   UNITED STATES DISTRICT COURT
18                               NORTHERN DISTRICT OF CALIFORNIA
                                        OAKLAND DIVISION
19

20

21
      KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,                            Case No. 4:18-cv-01885-HSG
22
                          Plaintiffs,
23
                                                           PLAINTIFFS’ FOURTH AMENDED
             v.                                            IDENTIFICATION OF THE ACER
24
                                                           DEFENDANTS’ ACCUSED
      ACER INC.,                                           PRODUCTS
25
      ACER AMERICA CORPORATION,
                                                           JURY TRIAL DEMANDED
26
                          Defendants.

27

28


                                                     1
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 19 of 31


1     MICROSOFT CORPORATION,
2                        Intervenor-Plaintiff,
3            v.
4     KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,
5
                         Intervenor-Defendants.
6

7
      KONINKLIJKE PHILIPS N.V.,
      U.S. PHILIPS CORPORATION,
8
                         Intervenor-
9
                         Defendants/Counterclaim
                         Plaintiffs in Intervention
10
             v.
11
      MICROSOFT CORPORATION
12
                          Intervenor-
13
                          Plaintiff/Counterclaim
                          Defendant in Intervention
14
      AND
15
      MICROSOFT MOBILE INC.
16
                         Counterclaim Defendant in
17
                         Intervention
18

19

20          Pursuant to the Federal Rules of Civil Procedure, the Local Rules, the Patent Local Rules,

21   and the Delaware Default Standard for Discovery, Including Discovery of Electronically Stored

22   Information (“ESI”) (agreed to by the parties in the transferring court), Plaintiffs Koninklijke Philips

23   N.V. and U.S. Philips Corporation (collectively, “Philips”) hereby amend their identification of the

24   accused products of Defendants Acer Inc. and Acer America Corporation (collectively, “Defendants”

25   or “Acer”).

26          This fourth amended identification of accused products is based upon information reasonably

27   and presently available to Philips, and based on sale information and discovery responses provided

28   by Acer. Discovery is still ongoing, and Acer’s document production and other discovery responses


                                                        2
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 20 of 31


1    remain deficient, as documented in various correspondences between the parties. Therefore, Philips
2    expressly reserves the right to modify, amend, retract, and/or supplement the disclosures made herein
3    as additional evidence and information becomes available to Philips or as otherwise appropriate.
4           Plaintiffs’ identification of an accused product for a patent embraces all variations of the
5    accused product that also include the particular patent’s accused functionality including, but not
6    limited to, variations relating to the product’s color, memory capacity (e.g., amount of RAM),
7    storage capacity (e.g., hard drive capacity), wireless carrier, processor type, screen size and
8    resolution, or accessories.
9    Fourth Amended Identification of Accused Products for U.S. Patent No. RE 44,913
10          The accused products for U.S. Patent No. RE 44,913 are all Acer touchscreen devices
11   preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
12   operating system versions 8, 8.1, or 10, Windows Phone 8.1, Windows 10 Mobile, or the
13   Chrome operating system sold in the United States, including without limitation, the devices
14   identified in Appendix A attached hereto. In Appendix A, Philips has endeavored to identify, as
15   specifically as possible, the Acer devices of which it is aware in accordance with Patent Local Rule
16   3-1(b), including by external name, family/model name, part number, project name, and product
17   description. However, Philips notes that at this time, it has not been able to identify with specificity
18   all the variations regarding additional item descriptions and part numbers for a given Acer model,
19   and has not been able to identify with specificity all model names/numbers associated with a given
20   Acer product family or external name. This information has been requested in Philips’
21   interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the
22   devices listed in column A, the “External Name” column, are accused of infringement irrespective of
23   the corresponding family/model name and individual part numbers, and the devices in the column B,
24   the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
25   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
26   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
27   part numbers, project names, and product descriptions exist for a given family/model, or additional
28   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External

                                                        3
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 21 of 31


1    Name, each of these additional family names, model names, product descriptions, project names,
2    and/or part numbers is likewise accused of infringing the ’913 patent.
3    Fourth Amended Identification of Accused Products for U.S. Patent No. 6,690,387
4           The accused products for U.S. Patent No. 6,690,387 are all Acer touchscreen devices
5    preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
6    operating system versions 7, 8, 8.1, or 10, Windows Phone 8.1, Windows 10 Mobile, or the
7    Chrome operating system sold in the United States, including without limitation, the devices
8    identified in Appendix A attached hereto. In Appendix A, Philips has endeavored to identify, as
9    specifically as possible, the Acer devices of which it is aware in accordance with Patent Local Rule
10   3-1(b), including by external name, family/model name, part number, project name, and product
11   description. However, Philips notes that at this time, it has not been able to identify with specificity
12   all the variations regarding additional item descriptions and part numbers for a given Acer model,
13   and has not been able to identify with specificity all model names/numbers associated with a given
14   Acer product family or external name. This information has been requested in Philips’
15   interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the
16   devices listed in column A, the “External Name” column, are accused of infringement irrespective of
17   the corresponding family/model name and individual part numbers, and the devices in the column B,
18   the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
19   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
20   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
21   part numbers, project names, and product descriptions exist for a given family/model, or additional
22   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
23   Name, each of these additional family names, model names, product descriptions, project names,
24   and/or part numbers is likewise accused of infringing the ’387 patent.
25   Fourth Amended Identification of Accused Products for U.S. Patent No. 7,184,064
26          The accused products for U.S. Patent No. 7,184,064 are all Acer touchscreen devices
27   preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
28   operating system versions 7, 8, 8.1, or 10, Windows Phone 8.1, Windows 10 Mobile, or the

                                                        4
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 22 of 31


1    Chrome operating system sold in the United States, including without limitation, the devices
2    identified in Appendix A attached hereto. In Appendix A, Philips has endeavored to identify, as
3    specifically as possible, the Acer devices of which it is aware in accordance with Patent Local Rule
4    3-1(b), including by external name, family/model name, part number, project name, and product
5    description. However, Philips notes that at this time, it has not been able to identify with specificity
6    all the variations regarding additional item descriptions and part numbers for a given Acer model,
7    and has not been able to identify with specificity all model names/numbers associated with a given
8    Acer product family or external name. This information has been requested in Philips’
9    interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the
10   devices listed in column A, the “External Name” column, are accused of infringement irrespective of
11   the corresponding family/model name and individual part numbers, and the devices in the column B,
12   the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
13   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
14   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
15   part numbers, project names, and product descriptions exist for a given family/model, or additional
16   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
17   Name, each of these additional family names, model names, product descriptions, project names,
18   and/or part numbers is likewise accused of infringing the ’064 patent.
19   Fourth Amended Identification of Accused Products for U.S. Patent No. 7,529,806
20          The accused products for U.S. Patent No. 7,529,806 are all Acer devices preloaded with or
21   upgraded to Android operating system version 3.0 or higher, Windows operating system
22   version 10, Windows 10 Mobile, and/or being preloaded with the YouTube application, “Google
23   Play Movies & TV application, “Internet” application, and/or the Microsoft Edge Browser sold
24   in the United States, including without limitation, the devices identified in Appendix A attached
25   hereto. In Appendix A, Philips has endeavored to identify, as specifically as possible, the Acer
26   devices of which it is aware in accordance with Patent Local Rule 3-1(b), including by external
27   name, family/model name, part number, project name, and product description. However, Philips
28   notes that at this time, it has not been able to identify with specificity all the variations regarding

                                                        5
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 23 of 31


1    additional item descriptions and part numbers for a given Acer model, and has not been able to
2    identify with specificity all model names/numbers associated with a given Acer product family or
3    external name. This information has been requested in Philips’ interrogatories since October 19,
4    2016, and Acer’s responses remain deficient. To that end, the devices listed in column A, the
5    “External Name” column, are accused of infringement irrespective of the corresponding
6    family/model name and individual part numbers, and the devices in the column B, the
7    “Family/Model Name” column, are accused of infringement irrespective of the corresponding
8    individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
9    “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
10   part numbers, project names, and product descriptions exist for a given family/model, or additional
11   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
12   Name, each of these additional family names, model names, product descriptions, project names,
13   and/or part numbers is likewise accused of infringing the ’806 patent.
14   Fourth Amended Identification of Accused Products for U.S. Patent No. 5,910,797
15           The accused products for U.S. Patent No. 5,910,797 are all Acer devices including an
16   accelerometer and preloaded with or upgraded to Android operating system version 3.1 or
17   higher, Windows 8.1 Phone, Windows 10 Mobile or the Chrome operating system sold in the
18   United States, including without limitation, the devices identified in Appendix A attached hereto. In
19   Appendix A, Philips has endeavored to identify, as specifically as possible, the Acer devices of
20   which it is aware in accordance with Patent Local Rule 3-1(b), including by external name,
21   family/model name, part number, project name, and product description. However, Philips notes
22   that at this time, it has not been able to identify with specificity all the variations regarding additional
23   item descriptions and part numbers for a given Acer model, and has not been able to identify with
24   specificity all model names/numbers associated with a given Acer product family or external name.
25   This information has been requested in Philips’ interrogatories since October 19, 2016, and Acer’s
26   responses remain deficient. To that end, the devices listed in column A, the “External Name”
27   column, are accused of infringement irrespective of the corresponding family/model name and
28   individual part numbers, and the devices in the column B, the “Family/Model Name” column, are

                                                          6
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 24 of 31


1    accused of infringement irrespective of the corresponding individual part numbers, project name, and
2    product description (columns C, D, and E, “Part No.,” “Project Name,” and “Product Description,”
3    respectively). In other words, to the extent additional part numbers, project names, and product
4    descriptions exist for a given family/model, or additional family/model names exist (e.g.,
5    additional/different prefixes, suffixes, etc.) for a given External Name, each of these additional
6    family names, model names, product descriptions, project names, and/or part numbers is likewise
7    accused of infringing the ’797 patent.
8    Fourth Amended Identification of Accused Products for U.S. Patent No. 6,522,695
9            The accused products for U.S. Patent No. 6,522,695 are all Acer devices preloaded with or
10   upgraded to Android operating system version 3.1 or higher, Windows operating system
11   version 10, Windows 10 Mobile, being preloaded with Microsoft Groove Music, the Chrome
12   operating system, or otherwise supporting the playback of a FLAC audio signal sold in the
13   United States, including without limitation, the devices identified in Appendix A attached hereto. In
14   Appendix A, Philips has endeavored to identify, as specifically as possible, the Acer devices of
15   which it is aware in accordance with Patent Local Rule 3-1(b), including by external name,
16   family/model name, part number, project name, and product description. However, Philips notes
17   that at this time, it has not been able to identify with specificity all the variations regarding additional
18   item descriptions and part numbers for a given Acer model, and has not been able to identify with
19   specificity all model names/numbers associated with a given Acer product family or external name.
20   This information has been requested in Philips’ interrogatories since October 19, 2016, and Acer’s
21   responses remain deficient. To that end, the devices listed in column A, the “External Name”
22   column, are accused of infringement irrespective of the corresponding family/model name and
23   individual part numbers, and the devices in the column B, the “Family/Model Name” column, are
24   accused of infringement irrespective of the corresponding individual part numbers, project name, and
25   product description (columns C, D, and E, “Part No.,” “Project Name,” and “Product Description,”
26   respectively). In other words, to the extent additional part numbers, project names, and product
27   descriptions exist for a given family/model, or additional family/model names exist (e.g.,
28   additional/different prefixes, suffixes, etc.) for a given External Name, each of these additional

                                                          7
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 25 of 31


1    family names, model names, product descriptions, project names, and/or part numbers is likewise
2    accused of infringing the ’695 patent.
3    Fourth Amended Identification of Accused Products for U.S. Patent No. RE 44,006
4              The accused products for U.S. Patent No. RE 44,006 are all Acer devices preloaded with or
5    upgraded to Android operating system version 5.0 or higher sold in the United States, including
6    without limitation, the devices identified in Appendix A attached hereto. In Appendix A, Philips has
7    endeavored to identify, as specifically as possible, the Acer devices of which it is aware in
8    accordance with Patent Local Rule 3-1(b), including by external name, family/model name, part
9    number, project name, and product description. However, Philips notes that at this time, it has not
10   been able to identify with specificity all the variations regarding additional item descriptions and part
11   numbers for a given Acer model, and has not been able to identify with specificity all model
12   names/numbers associated with a given Acer product family or external name. This information has
13   been requested in Philips’ interrogatories since October 19, 2016, and Acer’s responses remain
14   deficient. To that end, the devices listed in column A, the “External Name” column, are accused of
15   infringement irrespective of the corresponding family/model name and individual part numbers, and
16   the devices in the column B, the “Family/Model Name” column, are accused of infringement
17   irrespective of the corresponding individual part numbers, project name, and product description
18   (columns C, D, and E, “Part No.,” “Project Name,” and “Product Description,” respectively). In
19   other words, to the extent additional part numbers, project names, and product descriptions exist for
20   a given family/model, or additional family/model names exist (e.g., additional/different prefixes,
21   suffixes, etc.) for a given External Name, each of these additional family names, model names,
22   product descriptions, project names, and/or part numbers is likewise accused of infringing the ’006
23   patent.
24   Fourth Amended Identification of Accused Products for U.S. Patent No. 8,543,819
25             The accused products for U.S. Patent No. 8,543,819 are all Acer devices preloaded with or
26   upgraded to Windows operating system versions 7, 8, 8.1, or 10, and/or by supporting HDCP 2.x,
27   WMDRM-ND or PlayReady-ND sold in the United States, including without limitation, the
28   devices identified in Appendix A attached hereto.        In Appendix A, Philips has endeavored to

                                                        8
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 26 of 31


1    identify, as specifically as possible, the Acer devices of which it is aware in accordance with Patent
2    Local Rule 3-1(b), including by external name, family/model name, part number, project name, and
3    product description. However, Philips notes that at this time, it has not been able to identify with
4    specificity all the variations regarding additional item descriptions and part numbers for a given Acer
5    model, and has not been able to identify with specificity all model names/numbers associated with a
6    given Acer product family or external name. This information has been requested in Philips’
7    interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the
8    devices listed in column A, the “External Name” column, are accused of infringement irrespective of
9    the corresponding family/model name and individual part numbers, and the devices in the column B,
10   the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
11   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
12   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
13   part numbers, project names, and product descriptions exist for a given family/model, or additional
14   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
15   Name, each of these additional family names, model names, product descriptions, project names,
16   and/or part numbers is likewise accused of infringing the ’819 patent.
17   Fourth Amended Identification of Accused Products for U.S. Patent No. 9,436,809
18          The accused products for U.S. Patent No. 9,436,809 are all Acer devices preloaded with or
19   upgraded to Windows operating system versions 7, 8, 8.1, or 10, and/or by supporting HDCP 2.x,
20   WMDRM-ND or PlayReady-ND sold in the United States, including without limitation, the
21   devices identified in Appendix A attached hereto.       In Appendix A, Philips has endeavored to
22   identify, as specifically as possible, the Acer devices of which it is aware in accordance with Patent
23   Local Rule 3-1(b), including by external name, family/model name, part number, project name, and
24   product description. However, Philips notes that at this time, it has not been able to identify with
25   specificity all the variations regarding additional item descriptions and part numbers for a given Acer
26   model, and has not been able to identify with specificity all model names/numbers associated with a
27   given Acer product family or external name. This information has been requested in Philips’
28   interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the

                                                       9
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 27 of 31


1    devices listed in column A, the “External Name” column, are accused of infringement irrespective of
2    the corresponding family/model name and individual part numbers, and the devices in the column B,
3    the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
4    individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
5    “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
6    part numbers, project names, and product descriptions exist for a given family/model, or additional
7    family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
8    Name, each of these additional family names, model names, product descriptions, project names,
9    and/or part numbers is likewise accused of infringing the ’809 patent.
10   Fourth Amended Identification of Accused Products for U.S. Patent No. 6,772,114
11          The accused products for U.S. Patent No. 6,772,114 are all Acer devices preloaded with or
12   upgraded to Android operating system version 2.1 or higher, the Chrome operating system, or
13   otherwise supporting the playback of an AMR-WB audio file encoded in a 23.85 kbit/s mode
14   sold in the United States, including without limitation, the devices identified in Appendix A attached
15   hereto. In Appendix A, Philips has endeavored to identify, as specifically as possible, the Acer
16   devices of which it is aware in accordance with Patent Local Rule 3-1(b), including by external
17   name, family/model name, part number, project name, and product description. However, Philips
18   notes that at this time, it has not been able to identify with specificity all the variations regarding
19   additional item descriptions and part numbers for a given Acer model, and has not been able to
20   identify with specificity all model names/numbers associated with a given Acer product family or
21   external name. This information has been requested in Philips’ interrogatories since October 19,
22   2016, and Acer’s responses remain deficient. To that end, the devices listed in column A, the
23   “External Name” column, are accused of infringement irrespective of the corresponding
24   family/model name and individual part numbers, and the devices in the column B, the
25   “Family/Model Name” column, are accused of infringement irrespective of the corresponding
26   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
27   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
28   part numbers, project names, and product descriptions exist for a given family/model, or additional

                                                       10
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                      CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 28 of 31


1    family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
2    Name, each of these additional family names, model names, product descriptions, project names,
3    and/or part numbers is likewise accused of infringing the ’114 patent.
4    Fourth Amended Identification of Accused Products for U.S. Patent No. RE 43,564
5           The accused products for U.S. Patent No. RE 43,564 are all Acer touchscreen devices
6    preloaded with or upgraded to Android operating system version 2.1 or higher, Windows
7    operating system versions 7, 8, 8.1, or 10, Windows 8.1 Phone, Windows 10 Mobile, or the
8    Chrome operating system sold in the United States, including without limitation, the devices
9    identified in Appendix A attached hereto. In Appendix A, Philips has endeavored to identify, as
10   specifically as possible, the Acer devices of which it is aware in accordance with Patent Local Rule
11   3-1(b), including by external name, family/model name, part number, project name, and product
12   description. However, Philips notes that at this time, it has not been able to identify with specificity
13   all the variations regarding additional item descriptions and part numbers for a given Acer model,
14   and has not been able to identify with specificity all model names/numbers associated with a given
15   Acer product family or external name. This information has been requested in Philips’
16   interrogatories since October 19, 2016, and Acer’s responses remain deficient. To that end, the
17   devices listed in column A, the “External Name” column, are accused of infringement irrespective of
18   the corresponding family/model name and individual part numbers, and the devices in the column B,
19   the “Family/Model Name” column, are accused of infringement irrespective of the corresponding
20   individual part numbers, project name, and product description (columns C, D, and E, “Part No.,”
21   “Project Name,” and “Product Description,” respectively). In other words, to the extent additional
22   part numbers, project names, and product descriptions exist for a given family/model, or additional
23   family/model names exist (e.g., additional/different prefixes, suffixes, etc.) for a given External
24   Name, each of these additional family names, model names, product descriptions, project names,
25   and/or part numbers is likewise accused of infringing the ’564 patent.
26

27

28


                                                       11
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                       CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 29 of 31


1    Dated: August 23, 2018
2                                               By:    /s/ Sean M. McCarthy
3
                                                Sean M. McCarthy (pro hac vice pending)
4                                               smccarthy@fchs.com
5                                               FITZPATRICK CELLA HARPER & SCINTO
                                                1290 Avenue of the Americas
6                                               New York, New York 10104-3800
                                                Tel: (212) 218-2100
7                                               Fax: (212) 218-2200
8                                               Attorneys for Plaintiffs
9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                           12
          FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                              CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 30 of 31


1                                         PROOF OF SERVICE
2            I declare as follows:
3            I am a resident of the State of New Jersey and over the age of eighteen years, and not a
4    party to the instant action; my business address is 1290 Avenue of the Americas, New York, NY,
5    10104-3800.
6            On August 23, 2018, I served the foregoing document described as PLAINTIFFS’
7    FOURTH AMENDED IDENTIFICATION OF THE ACER DEFENDANTS’ ACCUSED
8    PRODUCTS on the interested parties in this action as follows by electronic transmission. I
9    caused the document(s) listed above to be transmitted by electronic mail to the individuals on the
10   service list as set forth below.
11
             Matt Warren
12           Patrick M. Shields
             Erika Warren
13           Warren Lex LLP
             2261 Market Street, No. 606
14
             San Francisco, California, 94114
15           (415) 895-2940
             (415) 895-2964
16           viceroy@matters.warrenlex.com
             matt@warrenlex.com
17           patrick@warrenlex.com
18
             erika@warrenlex.com

19
             Bruce R. Genderson
20           Kevin Hardy
             Aaron Maurer
21           David Krinsky
             Christopher A. Suarez
22
             Christopher Geyer
23           Williams & Connolly LLP
             725 Twelfth Street, N.W.
24           Washington, D.C., 20005
             (202) 434-5000
25
             (202) 436-5029
26           viceroy@wc.com
             bgenderson@wc.com
27           khardy@wc.com
             amaurer@wc.com
28


                                                       13
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
                                        CASE NUMBER 4:18-CV-01886-HSG
       Case 4:18-cv-01885-HSG Document 531-5 Filed 11/01/18 Page 31 of 31

             dkrinsky@wc.com
1
             kthomason@wc.com
2            csuarez@wc.com
             cgeyer@wc.com
3

4            Kai Tseng
             Hsiang (“James”) H. Lin
5
             Craig Kaufman
6            TechKnowledge Law Group LLP
             100 Marine Parkway, Suite 200 2828
7            Redwood Shores, California, 94065
             (650) 517-5200
8            Acer.Philips-TKLGALL@tklg-llp.com
9
             ktseng@tklg-llp.com
             ckaufman@tklg-llp.com
10           jlin@tklg-llp.com

11           Attorneys for Acer, Inc. and Acer America Corporation
12
             I declare under penalty of perjury under the laws of the State of New York that the above
13
     is true and correct.
14
             Executed on August 23, 2018 at New York, New York.
15
                                                                 /s/ Joyce Lee Nadipuram
16

17

18

19

20

21

22

23

24

25

26

27

28


                                                       14
           FOURTH AMENDED IDENTIFICATION OF THE ACER ACCUSED PRODUCTS
          FCHS_WS 14597264v1.doc      CASE NUMBER 4:18-CV-01886-HSG
